Citation Nr: 1110401	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1961 to April 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He asserts he was exposed to acoustic trauma during service from jet engines.

The Veteran has stated that he has experienced hearing loss since discharge from service.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran was afforded a VA examination in August 2006.  The examiner stated that the enlistment and discharge physical indicated the Veteran received a 15/15 on the whispered voice test during service.  The examiner then stated that due to the lack of pure tone data and a history of noise exposure in a civilian job after his military career, they were uncertain of whether the Veteran had hearing loss when he was discharged from the military or not, and any opinion made at the time would be mere speculation.  

The Board finds this opinion to be inadequate and a remand is necessary to obtain an addendum opinion.  The absence of documented hearing loss in service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Also, the Veteran has submitted lay statements from family members and additional evidence regarding the nature of his post-service occupations and the noise exposure experienced during those occupations.  This evidence should be reviewed and taken into consideration when forming the medical opinion.  

Additionally, the Board observes that the Veteran is service-connected for tinnitus due to in-service noise exposure.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, an addendum opinion should also be obtained regarding whether the Veteran's service-connected tinnitus caused or aggravated his bilateral hearing loss.  

Finally, any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  First, obtain and associate with the claims file all updated VA treatment records. 

2.  Return the claims file to the VA examiner who conducted the August 2006 audiological examination.  If the August 2006 examiner is not available or cannot offer the requested opinions without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination to address the following inquiries.  

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

a)  Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of his bilateral hearing loss, is it at least as likely as not (at least a 50 percent probability) that the Veteran's current bilateral hearing loss had its onset during service, or is in any other way causally related to his active service? 

b)  Is it at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected tinnitus caused or aggravates his bilateral hearing loss?

All indicated evaluations and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  

If the examiner determines it is not possible to provide a requested opinion without resort to speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   

If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


